Name: Council Regulation (EEC) No 3285/83 of 14 November 1983 laying down general rules for the extension of certain rules issued by producers' organizations in the fruit and vegetables sector
 Type: Regulation
 Subject Matter: plant product;  agricultural structures and production
 Date Published: nan

 No L 325/8 22. 11 . 83Official Journal of the European Communities COUNCIL REGULATION (EEC) No 3285/83 of 14 November 1983 laying down general rules for the extension of certain rules issued by producers' organizations in the fruit and vegetables sector HAS ADOPTED THIS REGULATION : Article 1 This Regulation lays down general rules for imple ­ menting the system under which the rules of produ ­ cers' organizations in the fruit and vegetables sector are to be extended to non-members, as provided for in Article 15b of Regulation (EEC) No 1035/72. Article 2 The producers referred to in this Regulation are those whose produce is basically intended for marketing. THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Council Regulation (EEC) No 1035/72 of 18 May 1972 on the common organization of the market in fruit and vegetables ('), as last amended by Regulation (EEC) No 3284/83 (2), and in particular to Article 15b thereof, Having regard to the proposal from the Commission, Whereas pursuant to Article 15b of Regulation (EEC) No 1035/72, Member States may, in certain circum ­ stances, extend to the generality of non-member producers established in a defined economic area, certain rules issued, for its members, by a producer organization considered as being representative of production and marketing in that area ; Whereas the representative nature of the organization concerned must be established on the basis of the scale of the production and marketing activity under ­ taken by that organization in the market of the area concerned ; whereas, in order to facilitate the imple ­ mentation of this system, the criteria to be laid down for the representative nature should be less strict than for the future ; whereas, however, for this first period of application provision should be made that the rules applied by an organization or a representative associa ­ tion may not always be extended if they meet with substantial opposition from producers in the area ; Whereas, in order to harmonize the application of the system described above in the Member States, the rules which may be extended to non-members should be defined ; Whereas, where produce is sold on the tree, the rules extended to the producer and the buyer respectively should be specified ; Whereas, in order to provide the said system with the necessary flexibility, the period of application of the extended rules should not exceed a certain period, Article 3 A producers' organization or association of producers' organizations shall be considered representative within the meaning of Article 15b ( 1 ) of Regulation (EEC) No 1035/72 :  during the first three years of the application of this Regulation, if it covers more than 50 % of the producers in the - economic area in which it operates and more than 50 % of the production of that area,  for following years, if it covers at least two-thirds of the producers in the economic area m which it operates and at least two-thirds of the production of that area. Article 4 During the period referred to in the first indent of Article 3, the rules referred to in Article 15b of . Regu ­ lation (EEC) No 1035/72 shall not have a binding effect where, under the consultations provided for in paragraph 1 of that Article, at least one-third of the producers in that area make known their opposition . Article 5 The rules which may have a binding effect upon producers established in a given area who are not members of a producers' organization as referred to in Article 15b of Regulation (EEC) No 1035/72 shall be those covering the activities listed in the Annex.(') OJ No L 118, 20 . 5 . 1972, p. 1 .(2) See page 1 of this Official Journal . 22. 11 . 83 Official Journal of the European Communities No L 325 /9  for a period of not more than three marketing years in the case of the rules referred to in points 1 , 2 and 4 of the Annex,  until the end of each marketing year at the latest in the case of the rules referred to in point 3 of the Annex . Article 6 1 . In cases where a producer not belonging to a producers' organization sells his produce on the tree, the buyer shall , for the purposes of compliance with the rules referred to in point 1 (e) and (f), point 3 (a), (b), (c) and (d) and point 4 of the Annex, be considered as having produced that produce . 2 . The rule referred to in point 4 of the Annex shall apply on the re-sale of the product . 3 . The Member State concerned may decide that rules listed in the Annex other than those referred to in paragraph 1 may have a binding effect upon buyers where the latter are responsible for orchard manage ­ ment. Article 7 Rules made binding under Article 15b of Regulation (EEC) No 1035/72 shall apply in respect of each product : Article 8 This Regulation shall enter into force as soon as the Community has presented to the two candidate coun ­ tries its declaration concerning the accession negotia ­ tions on fruit and vegetables . The Council , acting by a qualified majority on a proposal from the Commission , shall note when the condition referred to in the first paragraph has been fulfilled and shall fix the date on which this Regula ­ tion shall enter into force in accordance with that paragraph . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 14 November 1983 . For the Council The President C. SIMITIS No L 325/ 10 Official Journal of the European Communities 22. 11 . 83 ANNEX Restrictive list of those rules applied by producers' organizations which may be extended to non-member producers under Article 15b of Regulation (EEC) No 1035/72 1 . Rules covering information on production (Article 13 ( 1 ) (b), third indent): (a) declarations of planting intentions, by product and possibly by variety ; (b) notification of plantings ; (c) declarations of total area under cultivation , broken down by product and if possible by variety ; (d) declarations of anticipated harvest, with expected dates , by product and if possible , by variety ; (e) periodic declarations of quantities harvested and/or available stocks, by variety ; (f) information on storage capacity. 2 . Rules covering production (Article 13 ( 1 ) (b), second indent): (a) use of specified seed depending on the intended outlet (fresh food market, industrial proces ­ sing) ; (b) rules on the thinning out of orchards . 3 . Rules covering marketing (Article 13 ( 1 ) (b), second indent): (a) prescribed dates for the beginning of harvesting and the staggering of marketing in the case of pome and drupe fruit ; (b) minimum criteria governing quality and size for pome and drupe fruit outside low production periods ; (c) rules on market preparation and presentation (packaging and marking) at the first stage of marketing ; (d) indication of the origin of the product. 4 . Observance of the withdrawal price of the product  under the conditions set out in Article 15b ( 1 ) (d) and (9).